Citation Nr: 0301826	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
retropatellar syndrome of the left knee.

2.  Entitlement to a compensable evaluation for retropatellar 
syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, and from October 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted a 10 percent rating for 
the veteran's left knee disability and denied a compensable 
rating for his right knee disability.

The Board denied the veteran's appeal of the above rating 
decision in a November 2000 decision that the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In July 2001, the Secretary of VA filed 
an Unopposed Motion for Remand and to Stay Proceedings, 
asking the Court to vacate the November 2000 Board decision 
and remand the matter to ensure compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which was enacted during the 
pendency of the veteran's appeal and is thus applicable to 
the veteran's claims for increased ratings.

By Order dated in August 2001, the Court vacated the November 
2000 Board decision and remanded the case as requested by the 
Secretary.  The veteran was informed of this decision by 
letter dated in November 2001, in which the Board invited him 
to submit any additional evidence or argument he might have 
that would be pertinent to the claims on appeal.  No response 
was received to this letter from the veteran.  The Board also 
advised the veteran, by letter dated in October 2002, of the 
enactment of the VCAA, of VA's redefined duties to assist and 
notify, and of the specific evidence that was needed in this 
case in order to grant the benefits sought on appeal.  The 
veteran was given a 30-day period to respond to this letter.  
That timeframe has expired, and no response has been received 
from the veteran.  The case is now ready for its appellate 
review on a de novo basis.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's left knee disability is shown to be 
manifested by slight anterior/posterior instability, with 
guarding of movement, and 15 degrees of extension and 77 
degrees of flexion, accompanied by pain, but with no evidence 
of ankylosis, dislocated semilunar cartilage, malunion of the 
tibia and fibula, redness, heat, edema, effusion, weakness, 
nor any significant radiological abnormality. 

3.  The veteran's service connected right knee disability is 
manifested by minus 10 degrees of extension and 120 degrees 
of flexion, accompanied by pain, but with no evidence of 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of the semilunar cartilage, malunion of the tibia and 
fibula, genu recurvatum, redness, heat, edema, effusion, 
instability, weakness, nor any significant radiological 
abnormality. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for retropatellar syndrome of the left knee, with limitation 
of motion, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2002).  

2.  The criteria for a separate disability evaluation of 10 
percent for retropatellar syndrome of the left knee with 
instability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.14, 4.71a, Diagnostic Code 5257 (1999). 

3.  The criteria for a 10 percent rating for retropatellar 
syndrome of the right knee are met.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the above mentioned VCAA, which 
is currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the claims 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
It is also noted, at the outset, that the final rule 
implementing the VCAA, which is also applicable to this 
appeal, was published on August 29, 2001.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the recent 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  In 
particular, it is noted that, right after the veteran filed 
his claim for increased ratings for his bilateral knee 
disabilities in February 1999, he was scheduled for a VA 
medical examination of both knees, which was conducted in 
March of the same  


year.  The reports of that medical examination, and of X-Rays 
of both knees obtained at that time, are of record.  Having 
determined in April 1999, based on the medical evidence in 
the file, that a 10 percent rating was warranted for the 
veteran's left knee disability and that a compensable rating 
was not warranted for his right knee disability, the RO 
informed the veteran of this decision, and of his appellate 
rights, by letter dated in May 1999, which included a copy of 
the actual rating decision explaining the rationale for the 
RO's decision.  Pursuant to the receipt of the veteran's 
Notice of Disagreement in June 1999, the RO issued a 
Statement of the Case later that month in which, once again, 
the rationale for the RO's decision of April 1999 was 
explained in detail, in conjunction with citations to the 
applicable laws and regulations.  The veteran was offered an 
opportunity to have a hearing, either before an RO official, 
or before a member of the Board, but he declined such 
opportunity, as noted in his Substantive Appeal, VA Form 9, 
that was received at the RO in July 1999.

By letter dated in August 1999, the veteran was informed that 
his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had the 
right to submit additional evidence or testimony within 90 
days from that letter.  No communications, or additional 
evidence, were received from the veteran within that 
timeframe.  As indicated earlier, since the issuance of the 
Court's Order in August 2001, the Board has contacted the 
veteran twice, first in a November 2001 letter in which he 
was given a 90-day period to submit additional evidence or 
argument in support of his appeal, and more recently by 
letter dated in October 2002, in which the veteran was 
specifically informed of the enactment of the VCAA, of VA's 
redefined duties to assist and notify, and of the evidence 
that was needed in this particular case in order to grant the 
benefits sought on appeal.  Specifically, the veteran was 
informed in this more recent letter of the schedular criteria 
that have to be met so that ratings in excess of 10 and zero 
percent can be assigned for the veteran's left and right knee 
disabilities, respectively.  He was told what evidence and 
information was expected from him and what assistance VA 
would provide in obtaining additional evidence.  The veteran 
was given a 30-day period to respond to this letter, but he 
did not respond within that timeframe.

Notwithstanding his having been advised of the specific 
criteria that need to be met in order for the benefits sought 
on appeal to be granted, and his having been given two 
opportunities to provide additional evidence and/or argument 
in support of his appeal, the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available in his 
case but not yet part of the record.  Thus, no additional 
assistance to the veteran regarding the two matters on appeal 
is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the evidentiary record reveals that service 
connection has been in effect for the veteran's bilateral 
knee disabilities, specifically characterized as 
retropatellar pain syndrome (RPPS), since March 2, 1995.  The 
veteran filed the claim for an increased rating that 
eventually gave rise to the rating decision hereby on appeal 
in February 1999, claiming that both disabilities should be 
rated higher than evaluated due to their increase in 
severity.

VA outpatient treatment records dated between January 1998 
and March 1999 show that the veteran was treated for pain in 
his left knee.  Specifically, it is noted that in June 1998, 
he was seen due to complaints of pain, stiffness and swelling 
in his left knee.  The examiner noted that the veteran had a 
limp secondary to pain and that there was left knee crepitus 
on examination.  No diagnosis or assessment was rendered.  In 
July 1998, the veteran was seen with complaints of left knee 
pain, which was worse in certain positions and when 
straightening or extending his knee.  Treatment records dated 
in October 1998 reveal a 10-year history of left knee pain 
secondary to repetitive trauma, and the fact that X-Rays 
obtained in 1996 had been negative as to any bony 
abnormality.  Left knee pain, secondary to trauma, was 
diagnosed.  In November 1998, the veteran received treatment 
at the VA Orthopedic Clinic.  He had range of motion from 0 
degrees of extension to 130 degrees of flexion in his left 
knee.  Tenderness under the patella facet was reported, and 
an impression of patellofemoral syndrome was rendered.  

On VA joints examination in March 1999, the veteran stated 
that doctors had recommended surgery in the past to have 
either his kneecap shaved or a knee replacement, but that he 
had declined surgery.  The veteran stated that his left knee 
had gotten worse since undergoing arthroscopic surgery in 
1988.  He claimed to have pain, weakness, stiffness, 
swelling, heat and redness, instability, locking or giving 
away, fatigability, and lack of endurance in his knee.  He 
took Tylenol and Indocin.  He indicated that he did not 
experience periods of flare up, as his knees stayed the same 
all of the time.  While he indicated that he used knee braces 
daily, he did not wear them on the day of his examination.  
He did not use crutches, canes, or corrective shoes.  The 
veteran did not indicate that he had a history of dislocation 
or recurrent subluxation, but indicated that his knees 
interfered with walking and sitting for long periods of time.  
The examiner noted that there was evidence of painful motion.  
No edema, effusion, instability, or weakness were reported.  
While slight tenderness was noted, there was no redness, 
heat, or abnormal movement.  Guarding of movement, especially 
of the left knee, was noted.  Similarly, the examiner noted 
an uneven gait with a slight limp favoring the left knee.  
Range of motion of the right knee was from minus 10 degrees 
of extension to 120 degrees of flexion.  Range of motion of 
the left knee was from minus 15 degrees of extension to 77 
degrees of flexion.  There was slight anterior/posterior 
instability of the left knee.  The final diagnosis was 
arthralgia of the knees, bilaterally, with loss of function 
due to pain.

VA X-Rays that were obtained in March 1999 revealed, like 
prior X-Rays obtained in August 1996, no significant 
abnormality in either knee. 

By means of the April 1999 rating decision hereby on appeal, 
an increased disability rating of 10 percent for the 
veteran's left knee disability was awarded, effective 
February 12, 1999, the date of claim on appeal, and a 
compensable rating for the veteran's right knee disability 
was denied.  On appeal, the veteran essentially contends that 
his knee disabilities are more severe than currently 
evaluated and that, consequently, increased disability 
ratings are warranted.

Legal criteria applicable to increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities (hereinafter, "the Schedule") represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such disabilities and 
their residual conditions in civil occupations.  38 C.F.R. § 
4.1 (2002).  Each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, in reviewing the present matters on appeal, the 
Board has reviewed all the evidence that is pertinent to the 
claims of increased ratings for bilateral knee disabilities, 
but with particular attention to the most recently produced 
competent evidence, namely, the 1998-1999 VA medical records 
and the reports of the VA joints examination and VA X-Rays of 
March 1999, as these records offer the most recent data 
descriptive of the severity of the service-connected 
bilateral knee disabilities.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2002).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).   While RPPS is not 
specifically provided for under the rating criteria, the 
veteran's knee disabilities are currently evaluated as 
analogous to tenosynovitis under Diagnostic Code 5024 of the 
Schedule.  Under this diagnostic code, tenosynovitis is to be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a (2002).  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a (2002).  In 
the present case, however, the radiological evidence obtained 
in August 1996 and March 1999 did not reveal any arthritis.  
Therefore, the provisions of Diagnostic Code 5003 are not 
applicable to the veteran's case.

Additional schedular evaluations for disabilities of the knee 
are found under Diagnostic Codes 5256 through 5263 of the 
Schedule.  38 C.F.R. § 4.71a (2002).  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
rating.  Worse levels of ankylosis might warrant higher 
ratings.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5256 
(2002).

Diagnostic Code 5257 provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability of the 
knee, and for a 20 percent rating when there is moderate, 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5257 (2002).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258, while 
the removal of a semilunar cartilage warrants a 10 percent 
disability rating under Diagnostic Code 5259 when it is shown 
to be symptomatic.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5258, 5259 (2002).

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or Diagnostic Code 5261 of the Schedule.  
Diagnostic Code 5260 provides for a noncompensable rating 
with flexion limited to 60 degrees; a 10 percent disability 
rating with limitation of flexion to 45 degrees; a 20 percent 
disability rating with limitation of flexion to 30 degrees; 
and a 30 percent disability rating with limitation of flexion 
to 15 degrees.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5260 (2002).  Diagnostic Code 5261 provides for a 
noncompensable evaluation with limitation of extension to 5 
degrees; a 10 percent rating with limitation of extension to 
10 degrees; a 20 percent rating for limitation of extension 
to 15 degrees; a 30 percent rating for limitation of 
extension to 20 degrees; a 40 percent rating for limitation 
of extension to 30 degrees; and a 50 percent disability 
rating for limitation of extension to 45 degrees.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5261 (2002).

Additionally, impairment of the tibia and fibula is to be 
rated under Diagnostic Code 5262 of the Schedule.  Malunion 
of the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent disability rating.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent disability rating.  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating, while nonunion of 
the tibia and fibula, with loose motion requiring a brace, 
warrants a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5262 (2002).

Diagnostic Code 5263 of the Schedule provides for a 10 
percent disability rating when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight 
bearing objectively demonstrated).  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5263 (2002).

Legal analysis, left knee disability

The medical evidence in the record, as set forth above, does 
not show that the veteran has ankylosis of the left knee at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, as contemplated for an increased 
rating under Diagnostic Code 5256.  On the contrary, the 
March 1999 VA examination report indicates that he has range 
of motion in his left knee from minus 15 degrees of extension 
to 77 degrees of flexion.  Moreover, even if the limitation 
of motion were produced by the veteran's tendonitis, insofar 
as his extension is not limited to 15 degrees, and his 
flexion is not limited to 30 degrees, a 20 percent rating 
based on limitation of motion under either Diagnostic Code 
5260 or 5261 would not be warranted.
 
As indicated previously, an increased rating of 20 percent is 
warranted for moderate recurrent subluxation or lateral 
instability.  While the March 1999 examination report reveals 
that the veteran has anterior/posterior instability of the 
left knee, with guarding of movement, the evidence does not 
show that the veteran has at least moderate recurrent 
subluxation or lateral instability.  On the contrary:  the 
examiner opined that the severity of the veteran's 
anterior/posterior instability of the let knee was no more 
than slight.  While outpatient treatment records indicate 
that the veteran sought treatment for left knee pain on 
several instances, the outpatient treatment records are 
negative for any complaints, treatment, or diagnosis of 
recurrent subluxation or lateral instability of a moderate 
degree.  Accordingly, the Board finds that the preponderance 
of the evidence is against an increased rating under 
Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The Board further notes that while increased disability 
ratings are provided for under Diagnostic Codes 5258 and 
5262, the competent evidence in the record does not show, nor 
does the veteran contend, that he has a semilunar dislocated 
cartilage, or malunion of the tibia and fibula.  Accordingly, 
an increased rating under these diagnostic codes is not 
appropriate either.   

The Board acknowledges that the record shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§ 4.40 and 4.45 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, the veteran experiences pain on motion of the left 
knee.  The Board notes that pain was considered when the 
range of motion testing was performed.  As will be discussed, 
a compensable rating pursuant to 38 C.F.R. § 4.59 is 
warranted, but the demonstrable dysfunction caused by pain 
does not exceed that which would warrant a minimal 
compensable rating.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the left 
knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Code 5260 and 38 C.F.R. § 4.59.  
The medical evidence of record demonstrates that range of 
motion of the left knee was from minus 15 degrees on 
extension to 77 degrees on flexion.  This limitation of 
motion is not sufficient to warrant a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.  However, 
since the veteran experiences pain on motion of the left knee 
that has been attributed to his retropatellar syndrome, a 10 
percent evaluation would be warranted.  See G.C. Prec. Op. 
23-97 and 9-98.

After considering all possible rating criteria, the Board 
finds that separate evaluations of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5260 and 38 C.F.R. § 4.59 are warranted for the left knee 
disability.  

Legal analysis, right knee disability

The evidence in the file regarding the veteran's right knee 
disability does not show that the veteran has ankylosis of 
the right knee at a favorable angle, in full extension or in 
slight flexion between 0 and 10 degrees, as contemplated for 
an increased rating under Diagnostic Code 5256.  On the 
contrary, the March 1999 VA examination report indicates that 
he has range of motion in his right knee from minus 10 
degrees of extension to 120 degrees of flexion.  Similarly, 
as his extension is not limited to 10 degrees and his flexion 
is not limited to 45 degrees, a compensable rating based on 
limitation of motion under either Diagnostic Code 5260 or 
5261 is not warranted.

As indicated previously, an increased rating of 10 percent is 
warranted for slight recurrent subluxation or lateral 
instability.  While the March 1999 examination report 
indicates that the veteran has slight anterior/posterior 
instability of the left knee, the evidence does not show that 
the veteran has any instability of his right knee, and this 
includes the VA outpatient treatment records, which are 
entirely negative for any complaint, treatment, or diagnosis 
of instability in the right knee.  Accordingly, an increased 
rating under Diagnostic Code 5257 is not warranted.  

The Board notes that while increased disability ratings are 
provided for under Diagnostic Codes 5258, 5259, 5262 and 
5263, the evidence does not show, nor does the veteran 
content, that he has a semilunar dislocated cartilage, 
malunion of the tibia and fibula, or genu recurvatum.  
Accordingly, an increased rating under these diagnostic codes 
is not appropriate either.   

The Board finds that a 10 percent evaluation is warranted 
under Diagnostic Code 5260 and 38 C.F.R. § 4.59.  The medical 
evidence of record demonstrates that range of motion of the 
right knee was from minus 10 degrees on extension to 120 
degrees on flexion.  This limitation of motion is not 
sufficient to warrant a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261.  However, since the veteran 
experiences pain on motion of the right knee that has been 
attributed to his retropatellar syndrome, a 10 percent 
evaluation would be warranted.  


ORDER

A rating of 10 percent for retropatellar syndrome of the left 
knee with limitation of motion is allowed, subject to the 
regulations governing the award of monetary benefits.

A separate rating of 10 percent for retropatellar syndrome of 
the left knee with instability is allowed, subject to the 
regulations governing the award of monetary benefits.

A rating of 10 percent retropatellar syndrome of the right 
knee with limitation of motion is allowed, subject to the 
regulations governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

